Citation Nr: 1326158	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether a timely notice of disagreement (NOD) was submitted following an April 2011 rating decision which denied a request to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic disorder with schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from February 1980 to February 1983 and from January 1991 to January 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 administrative determination of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim that the Veteran had submitted a timely NOD following an April 2011 rating decision which denied a request to reopen a claim for service connection for a psychiatric disability.  The RO issued a statement of the case (SOC) in April 2013.  The Veteran's May 2013 substantive appeal includes a request for a hearing before the Board.

Additionally, in April 2012, Board issued a decision, which in the discussion in the Introduction, noted that the request for reopening of a claim for service connection for a psychiatric disability was not before the Board for appellate review, in the absence of a timely substantive appeal.  The Veteran appealed from the April 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a February 2013 Joint Motion to Remand, which directed that the portion of the Introduction which addressed the request to reopen the claim for service connection for a psychiatric disorder be vacated and remanded.  

The Joint Motion, which was incorporated into the Court's February 2013 Order, directed the Board to consider and adequately discuss whether a timely NOD had been filed, in light of the July 25, 2011 document and certified mail receipt signed by a VA employee.  The Joint Motion directed that, "if the Board finds that a timely NOD was filed, then the Board should direct the RO to issue a statement of the case on that issue."  In July 2013, the Veteran's attorney asked the Board to "process" the Veteran's substantive appeal as timely.  The Remand below addresses the action directed by the Joint Remand and the action requested by the Veteran. 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested a Videoconference hearing before the Board to provide testimony as to whether a timely notice of disagreement was submitted following an April 2011 rating decision which denied a request to reopen a claim for service connection for posttraumatic stress disorder with schizoaffective disorder.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO regarding the claim on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy of the notice letter sent to his appointed representative.  

Following the hearing, or if the Veteran fails to report for or cancels the hearing, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


